Exhibit 10.4
AMENDMENT No. 3
TO
FLEXTRONICS MANUFACTURING SERVICES AGREEMENT
This Amendment No. 3 (“Amendment”) is entered into as of September 30, 2011
(“Effective Date”), by and between Aruba Networks Inc. (formerly known as Aruba
Wireless Networks), having its place of business at 1322 Crossman Avenue,
Sunnyvale, California 94089 (“Aruba”), Aruba Networks International Ltd., having
its place of business at Building 1000, Citygate, Mahon, Cork, Ireland (“Aruba
International”) and Flextronics Sales & Marketing North Asia (L) Ltd., having
its place of business at Level 1, Lot 7, Block F, Sequking Commercial Building,
Jalan, Patau-Patua, 8700 Labaun, F.T., Malaysia (“Flextronics”).
WHEREAS, Aruba and Flextronics entered into the Flextronics Manufacturing
Services Agreement, dated January 1, 2005, as subsequently amended, (the
“Agreement”), pursuant to which Aruba engaged Flextronics to perform certain
manufacturing services. Capitalized terms not defined herein shall have the
meaning ascribed to them in the Agreement.
WHEREAS, on November 20, 2006, Aruba Wireless Networks, Inc. filed a certificate
of amendment to its Amended and Restated Certificate of Incorporation with
Delaware changing its name to Aruba Networks, Inc.
WHEREAS, Aruba International, a wholly owned subsidiary of Aruba, desires to
become a party to the Agreement to enable it to operate under the terms and
conditions of the Agreement.
WHEREAS, Aruba and Flextronics desire to amend the Agreement to include Aruba
International as a party to the Agreement.
WHEREAS, pursuant to Section 10.3 of the Agreement, the Agreement may be amended
by written consent of Aruba and Flextronics.
NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:
1. Amendment. The Agreement is hereby amended to include Aruba International as
a party to the Agreement to enable it to operate under the terms and conditions
of the Agreement. Upon the execution of this Amendment, all references in the
Agreement to “Aruba” shall be deemed to refer to both Aruba and Aruba
International.
2. Aruba International Acknowledgement. By executing this Amendment, Aruba
International hereby acknowledges and agrees that it will be deemed a party to
the Agreement, as if originally named therein, and shall enjoy all the rights
granted to Aruba under the Agreement and shall be subject to all of the terms
and conditions of Aruba under the Agreement. Aruba International agrees to
perform and observe all of the obligations and covenants of “Aruba” under the
Agreement.
3. Liability, Joint and Several Liability. The addition of Aruba International
as a party to the Agreement shall not release Aruba from any liability or
obligation under the Agreement. Aruba and Aruba International shall be held
jointly and severally liable to Flextronics for any and all liabilities,
obligations and covenants of either Aruba or Aruba International under the
Agreement. By way of example and for avoidance of doubt, if Aruba International
incurs any liability, breaches any covenant or fails to comply with any
provision of the Agreement, Flextronics may seek the appropriate remedy from
either Aruba International or Aruba or both.

 

 



--------------------------------------------------------------------------------



 



4. Miscellaneous.
a. Entire Agreement. Except as amended herein, the Agreement shall remain in
full force and effect.
b. Priority in Interpretation. This Amendment is made part of and subject to the
Agreement. If any conflict should arise between the terms of this Amendment and
the Agreement, this Amendment will govern solely with respect to the subject
matter hereof.
c. Controlling Law. Provisions regarding dispute resolution, waiver of jury
trial and controlling law for this Amendment shall be in accordance with
Sections 10.10 and 10.13 of the Agreement.
d. Counterparts. This Amendment may be executed in any number of counterparts
each of which when executed and delivered shall constitute an original and all
such counterparts together constituting but one and the same instrument.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the Effective Date.

                      ARUBA NETWORKS INC.       ARUBA NETWORKS INTERNATIONAL
LTD.    
 
                   
By:
  /s/ Alexa King       By:   /s/ Anthony Ruiseal    
 
 
 
Name: Alexa King          
 
Name: Anthony Ruiseal    
 
  Title:   General Counsel           Title:   Company Director    
 
  Aruba Networks, Inc.           October 21, 2011    
 
  1344 Crossman Ave.                
 
  Sunnyvale, CA 94089                
 
                    FLEXTRONICS SALES & MARKETING NORTH ASIA (L) LTD.        
 
                   
By:
  /s/ Manny Marimuthy                
 
 
 
Name: Manny Marimuthy                
 
  Title:   Director                

 

 